DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, 4, 8-10, 12, 13, 15, 16, 21-23 and 25-31 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, and claims 2, 4, 8, 25-29, 30 and 31 which depend therefrom, and as previously noted in the Notice of Allowance dated 21 December 2021, the prior art of record fails to teach or make reasonably obvious, in combination with the other claimed elements, wherein a barrier layer is formed by reacting a second conductive layer, which fills a via in an insulating layer to the top surface, with the sidewalls of the via while exposing a portion of a first conductive layer on which the insulating layer is formed.
Regarding independent claims 9 and 21, and claims 10, 12, 13, 15, 16, 22, 23 and 29 which depend therefrom, and as previously noted in the Notice of Allowance dated 21 December 2021, the prior art of record fails to teach or make reasonably obvious, in combination with the other claimed elements, wherein a layer of precursor molecules comprising silicon is reacted (in independent claim 21, specifically by oxidation) with the sidewalls of a via in an insulating layer to form a barrier layer, while exposing a portion of a first conductive layer on which the insulating layer is formed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN E SNOW whose telephone number is (571)272-8603. The examiner can normally be reached M-W, 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.E.S./Examiner, Art Unit 2899                                                                                                                                                                                                        /VICTOR A MANDALA/Primary Examiner, Art Unit 2899